AO 2458 (CASDRev. 02/ 18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                    V.                                         (For Offenses Committed On or After November I, 1987)
      JACOBO ISAAC RODRIGUEZ OBREGON (30)
                                                                                 Case Number: 3: 16-CR-01996-WQH


REGISTRATION NO.                    52927-424                                                                         FILED
D -
TifE DEFENDANT:                                                                                                        DEC 11 2018
181    pleaded guilty to count(s)
D      was found guilty on count(s)
       after a plea of not guilty

AccordingJy, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Sec;tion I Nature of Offense                                                            Count
      18:1956(A)(2)1B)(I), (H); 21:853, 18:982 - Conspiracy To Launder Monetary Instruments;            6
      Criminal Forfeiture




     The defendant is sentenced as provided in pages 2 thJ"ough                        2         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0      The defendant has been found not guilty on count(s)

181 Count(s) All remaining
                  ~~~~~~~~~~~~~~
                                                                      are           dismissed on the motion oftbe United States.

1ZJ    Assessment : $100.00


       NTA Assessment•: S
D
       •Justice for Victims of Trafficking Act of 201 S, Pub. L. No. 114-22.
181 No fine          0 Forfeiture pursuant to order filed                                        , included herein.
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.




                                                                                                                     3:16-CR-01996-WQH
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JACOBO ISAAC RODRIGUEZ OBREGON (30)                                      Judgment - Page 2 of 2
CASE NUMBER:              3: 16-CR-01996-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 18 months as to count 6.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                3:16-CR-01996-WQH
